The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
The indictment in this case charges the accused of the crime of arson, in this, that on a certain day, etc., “ he did burn or cause to be burned, a certain dwelling house, etc.”
This is not a sufficient description of the offence; first, because the charge is laid in the alternative, whereas it should be special; and second, because the facts and circumstances of the alleged offence are not set forth in such a manner as to apprise the prisoner of the offénce charged against him, so that he may be prepared for his defence. See the case of the People v. Aro, April term, 1856.
Judgment reversed, and new trial ordered.